CCA 20091087. On further consideration of the granted issue, 71 M.J. 184 (C.A.A.F. 2012) (order granting review), and in view of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012), we note that *354Specification 2 of Charge II failed to include a terminal element of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934 (2006). This omission was error, but we also note that this specification was found to be multiplicious for sentencing. Accordingly, it is ordered that the portion of the decision of the United States Army Court of Criminal Appeals as to Charge II, Specification 2, is reversed. The finding of guilty as to Specification 2 of Charge II is set aside and that charge and specification are dismissed. The decision of the Court of Criminal Appeals as to the remaining charge and specifications and the sentence is affirmed.